Title: To Thomas Jefferson from Albert Gallatin, 18 June 1801
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  Sir
                  Treasury Department June 18. 1801
               
               I have the honor to enclose copy of the application of William Greetham, requesting that a Mediterranean pass, by our laws called passport, should be granted to a vessel owned by citizens of the United States and navigated by american Seamen, but not built within the United States. Such papers have been uniformly refused in similar cases in conformity to the circular of August 15. 1796 also enclosed.—But the question is in itself important and so intimately connected with the contending local interests of the Union that it seems proper to submit it to your decision.
               The Act “concerning the registering and recording of Ships or Vessels” passed 31. December 1792 declares that Vessels built within the United States and belonging wholly to citizens of the United States, vessels owned by Citizens on the 16 May 1789, and Vessels condemned as prizes or for breach of any law, and no other may be registered—and that registered vessels alone (coasting & fishing vessels excepted) shall be denominated and deemed ships or vessels of the United States entitled to the benefit and privileges appertaining to such ships or vessels.
               Vessels not built within the United States and owned by Citizens since 16 May 1789, are not entitled to register and so far as relates to duties on tonnage and imported Merchandize are considered as foreign bottoms, the lower rate of duty being a privilege or benefit appertaining only to registered vessels technically called “Vessels of the United States”—But they are in every other respect considered as American Vessels and their owners not being forbidden to hold that kind of property, are entitled to receive from Government the same protection which is given to every other Vessel, and every benefit from which they are not precluded by law. They receive, therefore, those passports called Sealetters, which are rendered necessary for the protection and safety of our Vessels in relation to European Nations on account of our treaties with them. But they are refused those passports called Mediterranean passes which are necessary for their protection against the Barbary powers by Virtue of our treaties with them.
               By the Act providing passports for the Ships and vessels of the United States passed 1. June 1796. it is enacted that every Vessel of the United States going to a foreign Country shall be obliged to receive a passport of a form prescribed by the President and paying 10 dollars for the same, and that the Collectors shall be obliged to furnish every such vessel with such a passport.
               Under that law it has been contended that registered Vessels alone were entitled to receive Mediterranean passes.
               It will not be denied that the words “Vessels of the United States,” in the law apply exclusively to registered Vessels, but in favor of a different construction from that heretofore adopted it is said 1st. that the word “passports,” in the law applies no more to Mediterranean passes than to Sealetters, (since those in our treaties with European Nations are expressly called so) and therefore that the construction which deprives non-registered vessels owned by Citizens from Mediterranean passes ought also to deprive them of sealetters, which has never been attempted—2dly. that the law compels indeed the Executive to furnish passports to registered Vessels and these to take the passports; but does not forbid the Executive granting them to other vessels if it be thought just & proper—that the President may without law in the case of those passports called “Mediterranean passes” as he does it also without law in the case of those passports called “Sealetters,” prescribe a form and issue them in conformity to the Treaty—3dly that our Treaty with Algiers did not contemplate the granting passports only to registered Vessels, the words used there being “No passports to be issued to any Ships but such as are absolutely the property of Citizens of the United States”
               This reasoning has weight with me and the owners of non registered vessels and american seamen who navigate them seem if the law does not absolutely forbid it, to have a strong claim on the score of Justice and humanity.
               Still, the technical meaning of the words used in the law, and the construction heretofore given by this Department form strong objections to an innovation
               I have the honor to be very respectfully Sir Your Obedt. Servant.
               
                  
                     Albert Gallatin
                  
               
            